Citation Nr: 1103608	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  09-11 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to March 
1967.

This appeal comes before the Board of Veterans' Appeals (Board) 
from an August 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado, which 
continued a noncompensable rating for service-connected bilateral 
hearing loss.

In March 2010, the Veteran submitted new evidence in support of 
his claim, and review of that evidence by the RO was waived in 
December 2010.


FINDINGS OF FACT

1.  Throughout the pendency of this appeal, the Veteran's 
service-connected bilateral hearing loss has been manifested by 
auditory acuity levels of no more than Roman Numeral I in the 
right ear and Roman Numeral I in the left ear.  Speech 
recognition ability was no worse than 96 percent in the right ear 
and 96 percent in the left ear.

2.  At no time during the pendency of this appeal has the 
Veteran's bilateral hearing loss been productive of marked 
interference with employment or frequent periods of 
hospitalization.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2010).

2.  The Veteran's bilateral hearing loss does not present such an 
exceptional or unusual disability picture as to warrant referral 
for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) 
(2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of the VA's 
Schedule for Rating Disabilities.  Separate diagnostic codes 
identify the various disabilities, which are based, as far as 
practically can be determined, on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The Board will also consider entitlement to 
staged ratings to compensate for times since filing the claim 
when the disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).

The Veteran's bilateral hearing loss is rated according to a 
mechanical application of the rating schedule, using numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Ratings for 
bilateral defective hearing range from 0 percent to 100 percent.  
The basic method of rating hearing loss involves audiological 
test results of impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured by 
pure tone audiometry tests in the frequencies of 1000, 2000, 
3000, and 4000 Hertz.  To rate the degree of disability from 
service-connected hearing loss, the rating schedule establishes 
eleven auditory acuity levels ranging from numeric level I for 
essentially normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85 (2010).

The current rating criteria include an alternate method of rating 
exceptional patterns of hearing, as defined in 38 C.F.R. § 4.86 
(2010).  That alternative method provides that, when the pure 
tone threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a) (2010).  

Additionally, when the pure tone threshold is 30 decibels or less 
at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral, and then elevate that numeral to 
the next higher Roman numeral, evaluating each ear separately.  
38 C.F.R. § 4.86(b) (2010).  

In this case, there are no test results of record that meet the 
numerical criteria for a rating based on exceptional patterns of 
hearing noted above.  Accordingly, the Veteran's hearing loss 
will be rated by the usual method.  38 C.F.R. §§ 4.85 (2010).  

In written statements, the Veteran contends that his hearing loss 
is more severe than as reflected by his noncompensable disability 
rating.

The Veteran was afforded a VA audiological examination in May 
2008.  He reported constant bilateral tinnitus, occasional pain 
in his left ear, and the use of bilateral hearing aids.  He 
reported that his hearing loss affected his daily living by 
causing difficulty in understanding conversational speech in a 
noisy environment.  Audiometric testing yielded the following 
pure tone thresholds, in decibels:

   
                                                            HERT
Z

500
1000
2000
3000
4000
RIGHT
10
20
30
45
55
LEFT
10
20
35
55
75

The pure tone threshold averages were 38 in the right ear and 46 
in the left ear.  Speech recognition ability was measured as 96 
percent, bilaterally, using the CNC speech recognition test.  38 
C.F.R. § 4.85(a) (2010).  

With respect to the Veteran's right ear, applicable law provides 
that an average pure tone threshold of 38 decibels along with 
speech discrimination of 96 percent warrants a designation of 
Roman Numeral I under Table VI of 38 C.F.R. § 4.85.  With respect 
to his left ear, the average pure tone threshold of 46 decibels 
along with speech discrimination of 96 percent also warrants a 
designation of Roman Numeral I under Table VI of 38 C.F.R. § 
4.85.  Where the right ear is Roman Numeral I, and the left ear 
is Roman Numeral I, the appropriate rating is 0 percent under 
Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2010).

The Veteran's May 2008 VA audiometric examination is the only 
clinical evidence of record that is valid and complete for rating 
purposes.  No competent evidence showing more severe hearing loss 
has been submitted.  Thus, the Board finds that the disability 
has not warranted a compensable rating at any time during the 
relevant appeal period.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board is sympathetic to the Veteran's position that a higher 
rating is warranted for his service-connected bilateral hearing 
loss.  However, the audiometric examination results, as compared 
to the rating criteria, do not warrant a compensable rating for 
hearing loss.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for a 
compensable rating for bilateral hearing loss, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board finds that the evidence does not show that the 
Veteran's bilateral hearing loss reflects so exceptional or 
unusual a disability picture as to warrant the assignment of a 
compensable evaluation on an extraschedular basis.  38 C.F.R. 
§ 3.321(b)(1) (2010).  The Board finds no indication that the 
condition results in marked interference with employment beyond 
that contemplated in the 0 percent rating.  The condition is also 
not shown to warrant frequent, or any, periods of 
hospitalization, or otherwise render impractical the application 
of the regular schedular standards.  

The Board acknowledges that the Veteran has reported that his 
hearing disability interferes with his ability understand 
conversational speech in a noisy environment.  However, the 
Veteran has not alleged, and the evidence of record does not 
otherwise show, that his service-connected disability prevents 
him from working or has a marked interference with employment.  
Additionally, the competent evidence of record does not indicate 
that the Veteran's hearing loss results in a marked functional 
impairment to a degree other than that addressed by VA's Rating 
Schedule or results in frequent, or any, hospitalization.  

The Board also acknowledges the argument set forth by the 
Veteran's service representative in his December 2010 informal 
hearing presentation that remand is necessary due to VA's 
November 2010 initiative making mandatory the use of a tool 
called "Hearing Loss Calculator" when deciding claims based on 
audiological examinations.  That argument is without merit, 
however, as the "Hearing Loss Calculator" is merely an 
assistive tool used by VA decision-makers, and not VA examiners, 
to facilitate the adjudication process by determining the 
appropriate diagnostic code, rating, and narrative for the rating 
decision based on audiology examination findings that are entered 
into the program by the decision-maker.  That tool has no effect 
on the findings of an audiological examination or application of 
VA regulations to such findings.

In light of the above, the Board is not required to remand the 
claim to the RO for the reasons asserted by the Veteran's service 
representative, or for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008); 
Bagwell v. Brown, 9 Vet. App. 33 (1996); Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2010).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).
Here, the RO sent correspondence in April 2008 and August 2008, 
and a rating decision in August 2008.  These documents discussed 
specific evidence, the particular legal requirements applicable 
to the claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities of 
the parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or content 
of the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of the 
claims with an adjudication of the claim by the RO subsequent to 
receipt of the required notice.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Thus, VA has satisfied its duty to notify 
the appellant, and had satisfied that duty prior to the final 
adjudication in the March 2009 statement of the case.  

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained a medical examination in relation to this claim, 
and the Veteran has not asserted that his hearing has worsened 
since his May 2008 VA examination.  Thus, the Board finds that a 
new examination is not warranted, and that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Entitlement to a compensable rating for bilateral hearing loss is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


